On November 26, 2012, this court accepted the resignation as an attorney and counselor at law of Richard James LaCivita, Attorney Registration No. 0003122, last known business address in Hubbard, Ohio, as a resignation with disciplinary action pending. On December 23, 2013, movant, Trumbull County Bar Association, filed a motion for an order to show cause why LaCivita should not be held in contempt for failing to obey this court’s order of November 26, 2012.
Upon consideration thereof, it is ordered by this court that the motion is hereby granted to the extent that LaCivita show cause by filing a written response with the clerk of this court on or before 20 days from the date of this order why LaCivita should not be held in contempt. LaCivita is hereby ordered to immediately cease to hold himself forth as an attorney, desist and refrain from the practice of law in any form, and otherwise comply with this court’s November 26, 2012 order.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.